DETAILED ACTION

This office action is in response to the remarks filed on 8/8/2022 and 8/19/22.  Claims 1-20 are pending.  Claims 1-20 are rejected.  

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Objections – minor informalities

Claim 1 recites, “a convex outer cushion casing have a convex shape”; Examiner suggests --- a convex outer cushion casing having a convex shape ---.  Claim 12 contains similar language and could be amended in the same manner.
Claim 14 recites “a second end detachable secured to the sidewall.”  Examiner suggests --- a second end detachably secured to the sidewall ---.



Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claims 4 and 16 and their dependent claims are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  The claims recite “a storage space inside the outer cushion casing” and “a storage space with lateral cushioning.”  It is unclear if Applicant is attempting to claim a single storage space, or if these recitations are intended to claim two separate and distinct storage spaces.  For purposes of examination, this has been interpreted as a single storage space, as only one “storage space,” #170, is shown in Applicant’s figures.  Appropriate correction is required. 
Claims 1 and 12 and their dependent claims are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention, or alternatively for lack of antecedent basis in the claims.  The claims recite “a convex outer cushion casing” then later recite “the cushion” and “the outer cushion.”  There is a lack of antecedent basis as there is no prior recitation of “a cushion” or “an outer cushion”.  It is unclear if Applicant is attempting to claim three different structures or is attempting to refer back to the previously recited “a convex outer cushion casing”.  Examiner suggests using consistent terminology throughout the claims.  Appropriate correction is required.  For purposes of examination, these claim recitations have been interpreted as referring back to the originally recited “casing” rather than positively reciting additional cushions.
Claim 8 is rejected under 35 U.S.C. 112(b).  The claim recites “the closeable opening provided on one of the front face and the back face of the outer cushion casing.”  There is insufficient antecedent basis for this limitation in the claim as there is no prior recitation of an opening on the front or back face of the outer cushion casing.



In view of the above rejections the respective claims are rejected as best understood on prior art as follows:


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,642,543 to Huntley in view of US Patent 1,421,443 to Fogel.
Claim 1.  Huntley discloses: 
A multipurpose cushion system comprising: …
a concave inner cushion configured in a hippocrepiform-shape (Huntley, Fig. 1) and having a substantially uniform rectangular cross section (see Huntley, Figs. 1 and 4) around the hippocrepiform-shape of the body, the inner cushion comprising a casing (Huntley, Fig. 4, #’s 2 and 3) made of an hippocrepiform-shaped fabric casing (Huntley teaches “a fitted fabric” in at least the abstract) having a substantially rectangular cross section (Huntley, Fig. 6) to provide a flat front face and a flat back face with an inner side wall and an outer side wall extending between a perimeter edge of the flat front face and a perimeter edge of the flat back face so the cushion has a substantially uniform thickness (Huntley, Figs. 1 and 4), the inner cushion having a closeable opening (see Huntley, Fig. 7) removed from both the perimeter edge of the flat front face and the perimeter edge of the flat back face (Applicant’s opening is seen to be on the side of the apparatus in Fig. 7; the opening of the apparatus of Huntley is located at #8 as seen in Fig. 5, which is the same as Applicant’s location, and which reads on Applicant’s claim language), and the inner cushion containing a fill material (Huntley teaches the use of foam in at lest the abstract), the inner cushion hippocrepiform-shape having a crotch formed by the joining of two legs (Huntley, Fig. 1 teaches a hippocrepiform shape), configured to receive the neck of a user sufficiently closely to hold the inner cushion in position (the pillow of Huntley is capable of being placed around a user’s neck), and the closeable opening covered (the opening of Huntley at the intersection of top #2 and bottom #3 is covered by the #2), the opening for adding or removing fill material (see Huntley, Abstract); wherein the inner cushion is compressible to fit within the outer cushion casing such that the inner cushion acts as fill for a closed seat type cushion and the outer cushion casing acts as a cover for a hippocrepiform-shaped neck cushion (Huntley teaches this functionality, see Abstract).
Huntley does not disclose, however Fogel teaches:
a convex outer cushion casing (Fogel, Figs. 2 and 3) have a convex shape (the apparatus of Fogel is a shape which for any two points in the shape, a straight line segment joining them lies entirely within the shape; and which is therefore a convex shape) that includes a flat front face and a flat back face and a side wall extending between a perimeter edge of the flat front face and a perimeter edge of the flat back face so the cushion has a substantially uniform thickness (Fogel, Figs. 2-3), the outer cushion having a closeable opening (Fogel teaches a removable top) removed from both the perimeter edge of the flat front face and the perimeter edge of the flat back face (Applicant’s opening is seen to be on the side of the apparatus in Fig. 2; the opening of the apparatus of Fogel located at the bottom of flange #8 as seen in Fig. 2, which is the same as Applicant’s location, and which reads on Applicant’s claim language)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Huntley with a container, such as the container taught by Fogel Fig. 3, for the purpose of preventing soiling or damage to the pillow of Huntley during shipping or warehousing, while on display in a retail setting, or during storage by the end user.
Claim 3.  The multipurpose cushion system of claim 1, wherein the flat top and bottom surfaces of the concave hippocrepiform shaped cushion align to provide a flat cushion for the flat surfaces of the convex cushion (Huntley, Fig. 1).
Claim 4.  The multipurpose cushion system of claim 1, wherein the concave cushion wraps around a storage space inside the outer cushion casing to provide a storage space with lateral cushioning (Huntley, Fig. 1, the horseshoe-shaped cushion has a storage space as the open space between the arms of the cushion).
Claim 5.  The multipurpose cushion system of claim 1, further comprising a zipper for sealing the closeable opening provided on the outer sidewall of the outer cushion casing (Fogel does not teach the use of a zipper, however Fogel teaches the use of “suitable fastening members” #9; Examiner takes Official Notice that a zipper is an art recognized equivalent fastener and it would have been obvious to provide the apparatus of Fogel with a zipper).
Claim 6.  The multipurpose cushion system of claim 1, further comprising a zipper for sealing the closeable opening provided in the outer cushion casing (Fogel does not teach the use of a zipper, however Fogel teaches the use of “suitable fastening members” #9; Huntley teaches the use of a zipper in at least the abstract, it would have been obvious to provide the apparatus of Fogel with a zipper since a zipper is an art recognized equivalent fastener, as evidenced by the teachings of Huntley).
Claim 7.  The multipurpose cushion system of claim 1, further comprising a zipper for sealing the closeable opening provided in the inner cushion casing (Huntley teaches the use of a zipper in the abstract). 
Claim 8.  The multipurpose cushion system of claim 1, further comprising a zipper for sealing the closeable opening provided on one of the front face and the back face of the outer cushion casing (Huntley teaches the use of a zipper in the abstract; Applicant appears to be claiming the zipper location of Applicant’s Fig. 15; it would have been obvious matter of design choice to place a zipper on in the location of Applicant’s Fig. 15, rather than on the side of the apparatus since Applicant has not disclosed that this zipper location solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well with an opening at any location).
Claim 9.  The multipurpose cushion system of claim 1, wherein the outer cushion casing cover is formed of a lyrca spandex blend stretchable fabric (Examiner takes Official Notice that the use of lycra in pillow cases is well known in the art and that it would have been an obvious matter of material choice to use lycra fabric as an obvious matter of aesthetic design choice)
Claim 10.  The multipurpose cushion system of claim 1, wherein the outer cushion casing cover is formed of a clear polymer fabric (Examiner takes Official Notice that the use of clear polymer material is well known in the art of pillow cases and that it would have been an obvious matter of material choice to use clear polymer fabric so that the pillow case is resistant to liquids, and additionally so that the pillow would be visible while on display at a retail location).
Claim 11.  The multipurpose cushion system of claim 1, wherein the inner cushion casing cover is formed of a plush washable fabric (Examiner takes Official Notice that the use of plush washable fabric is well known in the art of pillow cases and that it would have been an obvious matter of material choice to use plush washable fabric as an obvious matter of aesthetic design choice).
Claim 12.  Claim 12 similar limitations to those of claim 1, and is rejected in the same manner.  See rejections above.  Regarding limitations directed to and outer casing with “a convex ovate shape” see Fogel, Fig. 5, and regarding “a concave inner cushion configured in a hippocrepiform-shape that includes an outer perimeter that conforms to the shape of the outer cushion casing” see Huntley, Fig. 1.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Huntley with a container, such as the container taught by Fogel Fig. 5, for the purpose of preventing soiling or damage to the pillow of Huntley during shipping or warehousing, while on display in a retail setting, or during storage by the end user.
Claim 18.  The multipurpose cushion system of claim 12, further comprising a zipper for sealing the closeable opening provided in the inner cushion casing (Huntley teaches the use of a zipper in the abstract).
Claim 19.  The multipurpose cushion system of claim 12, wherein the outer casing is made of leather (Examiner takes Official Notice that the use of leather is well known in the art of cases and bags and that it would have been an obvious matter of design choice to construct the apparatus of Fogel out of leather as an obvious matter of aesthetic design choice).
Claim 20.  The multipurpose cushion system of claim 12, wherein the inner cushion casing is made of a plush material (Examiner takes Official Notice that the use of plush fabric is well known in the art of pillows and pillow cases and that it would have been an obvious matter of design choice to construct the apparatus of Huntley with a plush use plush material as an obvious matter of aesthetic design choice).
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being US Patent 5,642,543 to Huntley and US Patent 1,421,443 to Fogel, in view of US Patent 6,347,423 to Stumpf.
Claim 2.  The multipurpose cushion system of claim 1, wherein the fill material for the inner cushion is a hippocrepiform-shaped insert that has a flat front face, a flat back face and a side wall extending from the front face to the back wall so that the hippocrepiform-shaped insert has a substantially uniform uncompressed thickness (regarding Applicant’s claimed shape, see Huntley, Figs. 1-6) that is greater than the thickness of the inner cushion casing, and the inner cushion casing has a thickness that is greater than the thickness of the outer cushion casing, such that the inner cushion is compressed when encased within the inner cushion casing and the hippocrepiform shaped inner cushion is compressed when encased within the outer casing (Applicant’s claim is directed toward what is commonly known in the art as pre-compression; while Huntley’s apparatus is capable of this functionality, Huntley does not explicitly discuss the details of this functionality, and does not specifically teach the use of pre-compressed foam, as this is not the focus of Huntley’s invention and is also known in the prior art, at least in the teachings of Stumpf; Stumpf teaches foam elements that are precompressed and placed in a jacket, or cover; pre-compression is a well-known method of increasing firmness of a foam structure, as discussed in Stumpf column 3, lines 31-40; the structures of the invention of Huntley are capable of providing the claimed precompression of foam, as the height of Huntley’s apparatus is adjustable, and the adjusted height may be fixed by Velcro® straps; therefore, in view of Stumpf, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select foam cushions that are of a greater thickness than the surrounding casing in order to select a desired level of firmness, as is discussed in Stumpf).
Claim 13.  The multipurpose cushion system of claim 12, wherein the fill material for the inner cushion is a hippocrepiform-shaped insert that has a flat front face, a flat back face and a side wall extending from the front face to the back wall so that the hippocrepiform-shaped insert has a substantially uniform uncompressed thickness (regarding Applicant’s claimed shape, see Huntley, Figs. 1-6) that is greater than the thickness of the inner cushion casing, and the inner cushion casing has a thickness that is greater than the thickness of the outer cushion casing, such that the inner cushion is compressed when encased within the inner cushion casing and the hippocrepiform shaped inner cushion is compressed when encased within the outer casing (Applicant’s claim is directed toward what is commonly known in the art as pre-compression; while Huntley’s apparatus is capable of this functionality, Huntley does not explicitly discuss the details of this functionality, and does not specifically teach the use of pre-compressed foam, as this is not the focus of Huntley’s invention and is also known in the prior art, at least in the teachings of Stumpf; Stumpf teaches foam elements that are precompressed and placed in a jacket, or cover; pre-compression is a well-known method of increasing firmness of a foam structure, as discussed in Stumpf column 3, lines 31-40; the structures of the invention of Huntley are capable of providing the claimed precompression of foam, as the height of Huntley’s apparatus is adjustable, and the adjusted height may be fixed by Velcro® straps; therefore, in view of Stumpf, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select foam cushions that are of a greater thickness than the surrounding casing in order to select a desired level of firmness, as is discussed in Stumpf).
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,642,543 to Huntley and US Patent 1,421,443 to Fogel, in view of US Patent 4,604,987 to Keltner.
Claim 14.  The multipurpose cushion system of claim 12, further comprising an elongated positioning strap having a first end secured to the side wall of the outer cushion casing and a second end detachable secured to the sidewall of the outer cushion casing (Fogel does not teach a strap, however Keltner teaches a “carrying strap”, #2 in Fig 1, with a snap fastener, #44 in Fig. 2, which is attached to a cushion; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the combined apparatus of Huntley and Fogel with such a strap for the obvious benefit of being able to more easily carry the apparatus).
Claim 15.  The multipurpose cushion system of claim 14, further comprising a snap connector having a first snap part secured to the side wall of the outer casing and a second snap part secured to the second end of the elongated positioning strap to provide a snap connection between the second end of the positioning strap and the outer casing (Keltner, Fig. 2, #44).
Claim 16.  The multipurpose cushion system of claim 15, wherein the concave cushion wraps around a storage space inside the outer cushion casing to provide a storage space with lateral cushioning (Huntley, Fig. 1, the horseshoe-shaped cushion has a storage space as the open space between the arms of the cushion).
Claim 17.  The multipurpose cushion system of claim 16, further comprising a zipper for sealing the closeable opening provided in the outer cushion casing (Fogel does not teach the use of a zipper, however Fogel teaches the use of “suitable fastening members” #9; Huntley teaches the use of a zipper in at least the abstract, it would have been obvious to provide the apparatus of Fogel with a zipper since a zipper is an art recognized equivalent fastener, as evidenced by the teachings of Huntley).


Response to Applicant's remarks and amendments

Regarding rejections of claim 4 and 16 under 35 USC 112(b), Applicant argues that claims 4 and 16 are distinct and therefore do not mutually require multiple storage spaces.  While it is understood that multiple storage spaces are not required, that is not the basis of the rejection.  Each of claim 4 and 16 both recite “wherein the concave cushion wraps around a storage space inside the outer cushion casing to provide a storage space with lateral cushioning.” As there is only one storage space shown in the figures (#170) it is unclear if this is an attempt to claim two distinct storage spaces.  Examiner suggests: --- wherein the concave cushion wraps around a storage space inside the outer cushion casing to provide around the storage space ---.
Applicant’s arguments dated 8/8/2022, as well as remarks made during the phone interview of 8/19/22, and supplemental written remarks dated 8/19/22 have been fully considered.  Applicant’s arguments with respect to the prior art of Duong are moot as the rejections in this office action are not based on the teaching of Duong.





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673